Citation Nr: 0612957	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-30 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II (DM II).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker





INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1972.

This claim comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision in which the RO continued a 
rating of 20 percent for service connection for DM II.  
During the development of this appeal, the veteran was 
separately awarded compensation for cerebrovascular disease 
associated with his diabetes, left upper and lower extremity 
peripheral neuropathy, and right lower extremity peripheral 
neuropathy secondary to his diabetes.  These will not be 
addressed in this decision.  His combined disability rating 
is now 50 percent.  


FINDINGS OF FACT

1.  The veteran's diabetes requires the use of insulin.

2.  The veteran tries to follow the American Diabetic 
Association diet.

3.  There is no indication that his activities need to be 
regulated due to his diabetes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DM II 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.119, Diagnostic Code 7913 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for higher rating

Disability ratings are determined by applying a schedule of 
ratings that are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), Part 
4.  

The veteran's current rating for DM II is 20 percent, 
effective from May 2001.  Pursuant to the diagnostic rating 
criteria for DM II, a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent rating is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities, which the 
Diagnostic Code defines as avoidance of strenuous 
occupational and recreational activities.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Thus, for a rating increase 
to 40 percent, all of the above elements outlined, must be 
met, including regulation of activities.

The veteran filed a claim for an increased rating in January 
2003.  A January 2003 letter from a private physician 
indicated the veteran was prescribed oral medications and 
insulin to help control his DM II.  Private progress notes 
from the period of August 1998 to December 2002, collectively 
reflected that overall, his DM II was well controlled, and 
that he visited his care provider approximately every three 
to four months for DM II.

The report from a May 2002 VA examination indicated that 
although the veteran had mild diabetic retinopathy, tried to 
follow the American Diabetes Association diabetic diet and 
had infrequent episodes of hypoglycemia, he did not have 
ketoacidosis and his activities had not been regulated.  
Indeed, at a March 2003 private outpatient visit, the veteran 
reported exercising two to three times a week, which was 
mainly walking.  

In sum, the preponderance of the evidence reflects that 
although the veteran requires the use of insulin, oral 
hypoglycemic medication, and consumption of a restricted diet 
for DM II, his activities have not been regulated, which is a 
required element that must be established for a rating 
increase to 40 percent.  Therefore, since his activities have 
not been regulated, he does not meet the criteria for a 40 
percent rating, and an increased rating is not warranted.

II. Duty to notify and assist

Finally, the Board finds that VA has satisfied all duties to 
notify and assist the veteran pursuant to regulation with 
respect to his claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R. § 3.159.  The RO sent correspondence to the veteran 
in April 2003, which discussed evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  

Any defect with regard to the timing of the notice to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
his claim.  See Pelegrini v. Principi, 18 Vet.  App. 112 
(2004); Mayfield v. Nicholson, 19 Vet.  App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed.  Cir. Apr. 5, 
2006).  Indeed, the veteran was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim as evidenced by the various correspondence 
submitted by him.  More recently, it has been decided by the 
Court that notice should be provided to the veteran regarding 
the degree of disability and effective date of an award.  
Dingess/Hartmann v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet.  App. March 3, 2006).  Despite inadequate notice 
regarding these elements, the Board finds no prejudice in 
proceeding with the issuance of a decision as the Board has 
concluded, the preponderance of the evidence is against the 
claim, and any question as to the degree of disability and 
appropriate effective date to be assigned is moot.  See 
Bernard v. Brown, 4 Vet.  App.  384 (1993); Dingess/Hartmann 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet.  App. March 
3, 2006).  

As to VA's duty to assist, the veteran's relevant private 
medical records are in the case file.  Several VA 
examinations were conducted, and their reports were reviewed 
and are in the file as well.  There are no indications that 
relevant records exist that have not been obtained.  Thus, VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991); 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

A rating in excess of 20 percent for DM II is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


